Prospectus Supplement No.1 Filed pursuant to Rule424(b)(2) (to Prospectus dated December 28, 2009) Registration Statement No.333-163196 TOWER SEMICONDUCTOR LTD. Up to $12,500,000 of Ordinary Shares We are party to a Standby Equity Purchase Agreement, or the SEPA, with YA Global Master SPV Ltd., or YA Global, for the offer and sale of up to $12,050,000 of our ordinary shares, par value New Israeli Shekels 1.00 per share, offered by this prospectus supplement and the accompanying base prospectus. We may from time to time issue all or a portion of these shares to YA Global at 97% of the market price for the ordinary shares (as determined in accordance with the SEPA) at the time of such issuance. This prospectus supplement also covers the issuance of any ordinary shares that we may issue to YA Global in payment of all or a portion of the $450,000 in commitment fees which are payable to YA Global under the SEPA at the market price for the ordinary shares (as determined in accordance with the SEPA) at the time of payment. We have been advised by YA Global that the resale of any ordinary shares by YA Global will be made by means of ordinary brokers’ transactions on the NASDAQ Global Market, the Tel-Aviv Stock Exchange or otherwise at market prices prevailing at the time of sale or at prices related to the prevailing market prices. For additional information on the methods of sale that may be used by YA Global, see the section entitled “Plan of Distribution” on page S-5. Our ordinary shares are quoted on the NASDAQ Global Market and the Tel-Aviv Stock Exchange under the symbol “TSEM.” On February 4, 2010, the last reported sales prices of our ordinary shares on the NASDAQ Global Market and the Tel-Aviv Stock Exchange were $1.32 per share and NIS 4.92 per share, respectively. Investing in our securities involves a high degree of risk. See “Risk Factors” referred to and included beginning on page S-2 of this prospectus supplement. In connection with the resale of our ordinary shares, YA Global may be deemed to be an “underwriter” within the meaning of the Securities Act of 1933, as amended, and the compensation of YA Global may be deemed to be underwriting commissions or discounts. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying base prospectus. Any representation to the contrary is a criminal offense. YA Global Master SPV Ltd. The date of this prospectus supplement is February 5, 2010 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Prospectus Summary S-1 Risk Factors S-2 Use of Proceeds S-3 Capitalization S-3 Plan of Distribution S-5 BASE PROSPECTUS Prospectus Summary 1 Risk Factors 2 Note Regarding Forward-Looking Statements 18 Where You Can Find More Information; Incorporation of Information by Reference 19 Ratio of Earnings to Fixed Charges 20 Capitalization 21 Price Range of Ordinary Shares 22 Use of Proceeds 22 Dilution 24 Description of Share Capital 24 Description of Capital Notes 25 Description of Debt Securities 26 Description of Purchase Contracts 32 Description of Units 32 Description of Warrants 33 Foreign Exchange Controls and Other Limitations 34 Plan of Distribution 34 Dividend Policy 36 Offering Expenses 36 Legal Matters 36 Experts 36 Enforceability of Civil Liabilities and Agent for Service of Process in the United States 37 You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying base prospectus. We have not authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer and sale is not permitted. You should not assume that the information appearing in this prospectus supplement or the base prospectus is accurate as of any date other than the date on the front cover of the respective documents. You should not assume that the information contained in the documents incorporated by reference in this prospectus supplement or the base prospectus is accurate as of any date other than the respective dates of those documents.
